IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                          Docket No. 43207

STATE OF IDAHO,                                    )   2015 Unpublished Opinion No. 758
                                                   )
          Plaintiff-Respondent,                    )   Filed: December 11, 2015
                                                   )
v.                                                 )   Stephen W. Kenyon, Clerk
                                                   )
MICHAEL A. ROWLEY,                                 )   THIS IS AN UNPUBLISHED
                                                   )   OPINION AND SHALL NOT
          Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                   )

          Appeal from the District Court of the Fifth Judicial District, State of Idaho, Cassia
          County. Hon. Michael R. Crabtree, District Judge. Hon. Rick L. Bollar,
          Magistrate.

          Order of the district court, on intermediate appeal from the magistrate, affirming
          judgment of conviction for possession of drug paraphernalia, affirmed.

          Dennis Byington, Cassia County Public Defender; Hyrum T. Hibbert, Deputy
          Public Defender, Burley, for appellant.

          Hon. Lawrence G. Wasden, Attorney General; John C. McKinney, Deputy
          Attorney General, Boise, for respondent.
                    ________________________________________________

MELANSON, Chief Judge
          Michael A. Rowley appeals from an intermediate appellate order of the district court
affirming Rowley’s judgment of conviction for possession of drug paraphernalia. Rowley argues
that the magistrate erred in denying his motion to suppress. For the reasons set forth below, we
affirm.
          An officer initiated a traffic stop of Rowley’s vehicle for a traffic lane violation. During
the stop, the officer searched Rowley and discovered drug paraphernalia. Rowley filed a motion
to suppress, arguing that the officer lacked reasonable suspicion to conduct the traffic stop. The
magistrate denied Rowley’s motion. Rowley entered a conditional plea of guilty to possession of




                                                   1
drug paraphernalia. I.C. § 37-2734A(1). Rowley appealed to the district court, which affirmed
the magistrate’s denial of Rowley’s motion to suppress. Rowley again appeals.
       For an appeal from the district court, sitting in its appellate capacity over a case from the
magistrate division, this Court’s standard of review is the same as expressed by the Idaho
Supreme Court. The Supreme Court reviews the magistrate record to determine whether there is
substantial and competent evidence to support the magistrate’s findings of fact and whether the
magistrate’s conclusions of law follow from those findings. State v. Korn, 148 Idaho 413, 415,
224 P.3d 480, 482 (2009). If those findings are so supported and the conclusions follow
therefrom, and if the district court affirmed the magistrate’s decision, we affirm the district
court’s decision as a matter of procedure. Id. Thus, the appellate courts do not review the
decision of the magistrate. State v. Trusdall, 155 Idaho 965, 968, 318 P.3d 955, 958 (Ct. App.
2014). Rather, we are procedurally bound to affirm or reverse the district court’s decision. Id.
       Rowley argues that the magistrate’s findings that he was swerving within his traffic lane
and had crossed the fog line were not supported by substantial evidence. Specifically, he asserts
that the officer showed an “imperfect recall of the incident” and that the dashboard video did not
support the officer’s testimony. Thus, Rowley contends that the magistrate’s denial of his
suppression motion was based on clearly erroneous factual error because it believed a “fallible”
human over an “exacting” camera.
       A traffic stop by an officer constitutes a seizure of the vehicle’s occupants and implicates
the Fourth Amendment’s prohibition against unreasonable searches and seizures. Delaware v.
Prouse, 440 U.S. 648, 653 (1979); State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286
(Ct. App. 1996). Under the Fourth Amendment, an officer may stop a vehicle to investigate
possible criminal behavior if there is a reasonable and articulable suspicion that the vehicle is
being driven contrary to traffic laws. United States v. Cortez, 449 U.S. 411, 417 (1981); State v.
Flowers, 131 Idaho 205, 208, 953 P.2d 645, 648 (Ct. App. 1998). The reasonableness of the
suspicion must be evaluated upon the totality of the circumstances at the time of the stop. State
v. Ferreira, 133 Idaho 474, 483, 988 P.2d 700, 709 (Ct. App. 1999). The reasonable suspicion
standard requires less than probable cause but more than mere speculation or instinct on the part
of the officer. Id. An officer may draw reasonable inferences from facts in his or her possession,




                                                 2
and those inferences may be drawn from the officer’s experience and law enforcement training.
State v. Montague, 114 Idaho 319, 321, 756 P.2d 1083, 1085 (Ct. App. 1988).
       At the motion to suppress hearing the following evidence was presented. The officer
testified that he had observed Rowley’s vehicle “swerving within its lane very noticeably,” that it
was not very windy that day, and that the vehicle clearly “crossed over the white fog line with
the right passenger side tires.” The officer also testified that he was behind Rowley for “a
minute or so” and, at some point prior to the traffic stop, he initiated the dashboard camera,
which had a recording delay of thirty seconds to one minute. The magistrate reviewed the
dashboard video.
       Here, Rowley’s argument rests on the claim that the officer’s testimony is not supported
by the dashboard video. Notably, the dashboard video is not a part of the record before this
Court. It is the responsibility of the appellant to provide a sufficient record to substantiate his or
her claims on appeal. State v. Murinko, 108 Idaho 872, 873, 702 P.2d 910, 911 (Ct. App. 1985).
In the absence of an adequate record on appeal to support the appellant’s claims, we will not
presume error. State v. Beason, 119 Idaho 103, 105, 803 P.2d 1009, 1011 (Ct. App. 1991).
However, even without the video, we can conclude that there is no clear conflict between the
officer’s testimony and the video because the officer’s testimony establishes that the dashboard
video did not capture everything observed by the officer due to the recording delay.
       This Court will not substitute its view for that of the trier of fact as to the credibility of
the witnesses, the weight to be given to the testimony, and the reasonable inferences to be drawn
from the evidence. Flowers, 131 Idaho at 207, 953 P.2d at 647. Rowley has failed to meet his
burden to demonstrate that the magistrate’s findings that Rowley’s vehicle swerved within its
traffic lane and crossed the fog line were clearly erroneous and not supported by substantial
evidence. Therefore, we hold that the magistrate did not err in denying Rowley’s motion to
suppress. Accordingly, the district court’s order affirming Rowley’s judgment of conviction for
possession of drug paraphernalia is affirmed.
       Judge GUTIERREZ and Judge HUSKEY, CONCUR.




                                                  3